DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
The Oath/Declaration submitted on 12/14/2020 is noted by the Examiner.

Drawings
The drawings are objected to because: Figures 1-2 have a line quality that is too light to be reproduced. The weight of all lines and letters must be heavy enough to permit adequate and CLEAR reproduction. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 are objected to because the claims fail to separate each claimed element or step by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i).
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, claim line 6: replace “the middle parts of second-stage balance rods” with -- the middle parts of a second-stage balance rods – to maintain antecedent basis.
Claim 1, claims line 7-8: replace “the middle parts of third-stage balance rods” with -- the middle parts of a third-stage balance rods – to maintain antecedent basis.
Claim 1, claim lines 9-10: replace “force bearing member” with – a force bearing member – to maintain antecedent basis.
Claim 3, claim line 20: replace “hinges to fourth-stage balance rods” with – hinges to a fourth-stage balance rods – to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the middle part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the middle part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two ends" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the middle part" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two ends" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the force bearing member" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the middle part" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the two ends" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lower sides" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lengths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lengths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the requirement" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the number" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the middle part" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the two ends" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the force bearing points" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

The phrase "may be different" in claim 6, line 13 is not clearly understood. The phrase "may be" means "perhaps" or "possibly" when used as an adverb according to the American Heritage College Dictionary, 4th edition. It is not clear if this feature is or is not required and thus this claim stands rejected for being indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilgert et al. (EP 0494574A2).

    PNG
    media_image1.png
    382
    663
    media_image1.png
    Greyscale
Regarding claims 1 and 5-6, Gilgert discloses a plane-distributed load sharing pressure device (see abstract), comprising a first-stage balance rod (111) to an Nth-stage balance rod, N≥2, wherein the middle part (middle part of 111) of the first-stage balance rod (111) being hinged to a force applying member (117); the two ends of the first-stage balance rod (111) are respectively perpendicular to and hinged to the middle parts of second-stage balance rods (see adjacent annotated Fig. 11); the two ends of the second-stage balance rod are respectively perpendicular to (see adjacent annotated Fig. 11) and hinged to the middle parts of third-stage balance rods (middle part of 111); the two ends of an (N−1)th-stage balance rod are respectively perpendicular to and hinged to the middle parts of Nth-stage balance rods (see annotated Fig. 11 above); force bearing members used for resolving a force applied by the force applying member to target members are arranged at the two ends of the Nth-stage balance rods (see annotated Fig. 11 above); force applying directions of the force bearing members are the same as that of the force applying member (Fig. 10 and Claim 1). 
Regarding claim 2, Gilgert further discloses the first-stage balance rod (111) to the Nth-stage balance rod are separately equal armed levers (Figs. 10-11).
Regarding claim 3, Gilgert further discloses the middle part of the first-stage balance rod (111) being hinged to the force applying member which applies a force downward (Col. 4, lines 29-39); the two ends of the first-stage balance rod (111) are respectively perpendicular to and hinged to the second-stage balance rods (see annotated Fig. 11 above); the two ends of the second-stage balance rod are respectively perpendicular to and hinged to the third-stage balance rods (112); the two ends of the third-stage balance rod (112) are respectively perpendicular to and hinged to fourth-stage balance rods (116); the force bearing members are respectively arranged on the lower sides of the two ends of the fourth-stage balance rods (116).
Regarding claim 4, Gilgert further discloses the middle part of the first-stage balance rod (111) being hinged to the force applying member which applies a force downward (Fig. 10); the two ends of the first-stage balance rod (111) are respectively perpendicular to and hinged to the second-stage balance rods (see annotated Fig. 11 above); the two ends of the second-stage balance rod are respectively perpendicular to and hinged to the third-stage balance rods (see annotated Fig. 11 above); the two ends of the third-stage balance rod (112) are respectively perpendicular to and hinged to fourth-stage balance rods (116); the force bearing members are respectively arranged on the lower sides of the two ends of the fourth-stage balance rods (Figs. 10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855